Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  November 10, 2005                                                                  Clifford W. Taylor,
                                                                                              Chief Justice

  127601                                                                            Michael F. Cavanagh
                                                                                    Elizabeth A. Weaver
                                                                                           Marilyn Kelly
                                                                                      Maura D. Corrigan
  JAMES AZZAR,                                                                      Robert P. Young, Jr.
           Plaintiff-Appellee,                                                      Stephen J. Markman,
                                                                                                   Justices

  v        	                                              SC: 127601      

                                                          COA: 249879       

                                                          Kent CC: 01-008069-CH 

  PETER R. TOLLEY and TOLLEY,

  VANDENBOSCH, KOROLEWICZ & 

  BRENGLE, P.C.,

             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 2, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J., dissents and states as follows:
         Defendant served as general counsel to plaintiff’s various companies for many
  years, assisting with business and personnel matters, and other non-legal matters. In
  1994, defendant proposed the purchase of a 225-acre parcel of land for $312,000. The
  plan was that defendant would retain 80 acres as the site of his new home, and the other
  145 acres would be developed. Plaintiff loaned defendant $98,000, and the deal was
  commenced. The deal was not otherwise documented. In 1997, defendant conveyed the
  entire parcel, including defendant’s house now built on the land, to his wife in a divorce
  settlement. Defendant only repaid $11,000 of the loan to plaintiff, and in 1999, plaintiff
  discharged defendant.

         In 2001, plaintiff sued defendant under theories of breach of contract, promissory
  estoppel, unjust enrichment, and legal malpractice. The trial court granted summary
  disposition to plaintiff on all the claims except the legal malpractice claim, on which the
  court granted summary disposition to defendant.

         The Court of Appeals reversed the dismissal of the malpractice claim, concluding
  that the statute of limitations had not accrued until the longstanding relationship between
                                                                                                               2

attorney and client ceased. Therefore, the malpractice claim, which was filed within two
years of the termination of the relationship, was timely.

       However, MCL 600.5838(1) provides:

               [A] claim based on the malpractice of a person who is, or holds
       himself or herself out to be, a member of a state licensed profession accrues
       at the time that person discontinues serving the plaintiff in a professional or
       pseudo-professional capacity as to the matters out of which the claim for
       malpractice arose, regardless of the time the plaintiff discovers or otherwise
       has knowledge of the claim. [Emphasis added.]

       Therefore, contrary to the Court of Appeals, the limitations period began to run,
not when defendant discontinued serving plaintiff as to any matter, but only when
defendant discontinued serving plaintiff “as to” the matters out of which the claim for
malpractice arose. Although defendant continued to perform various legal and non-legal
tasks for plaintiff until 1999, the loan transaction/land purchase was the “matter[] out of
which the claim for malpractice arose.” Therefore, the two-year limitations period began
to run, at the latest, in 1997, when the property was conveyed to defendant’s wife.
Because plaintiff did not file a complaint until 2001, his malpractice claim is time-barred.
Therefore, I would reverse the Court of Appeals and reinstate the trial court’s order
granting summary disposition to defendant.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 10, 2005                   _________________________________________
       p1107                                                                 Clerk